Citation Nr: 0945765	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Whether termination of VA disability pension benefits from 
October 15, 2003, to June 10, 2005, was proper.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Debt Management Center in 
St. Paul, Minnesota, which terminated the Veteran's 
nonservice-connected disability pension benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has already been found to be disabled for VA 
pension purposes.

3.  From October 2003 to June 2005, the Veteran's countable 
income exceeded the maximum rate of pension payable to a 
disabled Veteran with one dependent.  



CONCLUSION OF LAW

Termination of nonservice-connected pension benefits from 
October 2003 to June 2005 was proper.  38 U.S.C.A. §§ 1503, 
1521, 5107, 5302 (West 2002); 38 C.F.R. §§ 3.23, 3.105, 
3.262, 3.271, 3.272 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the 
Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error.

The Veteran contends that it was improper that his 
nonservice-connected disability pension benefits were 
terminated.  

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  38 U.S.C.A. §§ 1521(d), (e); 
see also 38 C.F.R. §§ 3.351(b), (c), and (d).  One 
prerequisite to entitlement is that the veteran's income not 
exceed the applicable maximum pension rate (MAPR) specified 
in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(v), 
3.23(a), (b), (d)(4).  In determining countable annual income 
for improved pension purposes, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. § 
1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  
Medical expenses in excess of five percent of the maximum 
annual pension rate, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  

The value of welfare, including "donations from public or 
private relief, welfare, or charitable organizations" is 
excluded from countable income for the purpose of determining 
entitlement to pension.  38 C.F.R. § 3.272(a).  Similarly, 
"the value of maintenance furnished by a relative, friend, 
or a charitable organization (civic or governmental)" is 
also excluded from countable income.  The value of 
maintenance is not excludable "if it is paid from the 
individual's income."  38 U.S.C.A. § 3.272(b).

Effective December 1, 2002, the MAPR for a veteran with one 
dependent was $12692.  Effective December 1, 2003, the MAPR 
for a veteran with one dependent was $12959.  Effective 
December 1, 2004, the MAPR for a veteran with one dependent 
was $13309.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, 
Appendix B (amendments to annual pension rates are published 
in the Federal Register).  

In October 2003, the Veteran married.  His social security 
income was $ 592/month in 2003 and his wife's was $521/month.  
This resulted in a $13356 annual countable income for the 
Veteran's household.  This is in excess of the $12692 MAPR 
for 2003.  In 2004, the Veteran's social security income was 
$604/month, and his wife's was $532/month.  This resulted in 
a $13632 annual countable income for the Veteran's household, 
which is in excess of the $12959 MAPR for 2004.  In 2005, the 
Veteran's income was $620/month, and his wife's was 
$546/month.  This resulted in a $13992 annual countable 
income up to the time of the spouse's death.  This was also 
in excess of the $13309 MAPR for 2005.  

The Board notes initially that based on statements from the 
Veteran, there does not appear to be any dispute with regard 
to the income amounts as it applies to entitlement to 
nonservice-connected pension benefits.  Further, the Veteran 
has not submitted any paid, unreimbursed medical expenses to 
be excluded from his income as requested in the October 2005 
notice.  As the evidence does not show a countable income 
less than the MAPR for 2003 to 2005, nor is there any 
evidence that the Veteran received excludable income as 
contemplated by 38 C.F.R. § 3.272(a), the Board finds that 
the termination of nonservice-connected pension benefits was 
proper.  Thus, the Veteran's appeal is denied.  
ORDER

Termination of nonservice-connected pension benefits from 
October 15, 2003, to June 10, 2005, was proper.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


